11-3672-ag
    Mushtaq v. Holder
                                                                                  BIA
                                                                           Mulligan, IJ
                                                                          A088 345 231
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT
                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 29th day of October, two thousand thirteen.

    PRESENT:
                        REENA RAGGI,
                        DEBRA ANN LIVINGSTON,
                        CHRISTOPHER F. DRONEY,
                             Circuit Judges.


    KHURRAM MUSHTAQ,
             Petitioner,

                        v.                                 11-3672
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.


    FOR PETITIONER:                  Khagendra Gharti-Chhetry, Esq.,
                                     New York, New York.

    FOR RESPONDENT:                  Stuart F. Delery, Acting Assistant
                                     Attorney General; Paul Fiorino,
                                     Senior Litigation Counsel, Judith R.
                                     O’Sullivan, Trial Attorney, Office
                                     of Immigration Litigation, Civil
                                     Division, United States Department
                                     of Justice, Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Khurram Mushtaq, a native and citizen of Pakistan, seeks

review of an August 25, 2011, order of the BIA, affirming the

June 8, 2009, decision of Immigration Judge (“IJ”) Thomas

Mulligan, which denied his application for asylum, withholding

of removal, and relief under the Convention Against Torture

(“CAT”). In re Khurram Mushtaq, No. A088 345 231 (B.I.A. Aug.

25, 2011), aff’g No. A088 345 231 (Immig. Ct. N.Y.C. June 8,

2009). We assume the parties’ familiarity with the underlying

facts and procedural history in this case.

    Under the circumstances of this case, we review both the

BIA’s and IJ’s opinions.     See Yun-Zui Guan v. Gonzales, 432
F.3d 391, 394 (2d Cir. 2005).        The applicable standards of

review are well established.        See 8 U.S.C. § 1252(b)(4)(B);

Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

    For asylum applications governed by the REAL ID Act, such

as this one, the agency may, considering the totality of the

circumstances,   base   a   credibility   finding   on   an   asylum

applicant’s demeanor, the plausibility of his account, and

inconsistencies in his statements, without regard to whether

                                2
they go “to the heart of the applicant’s claim.”               8 U.S.C. §

1158(b)(1)(B)(iii); see Xiu Xia Lin v. Mukasey, 534 F.3d 162,

167 (2d Cir. 2008) (“[A]n IJ may rely on any inconsistency or

omission in making an adverse credibility determination as

long as the ‘totality of the circumstances’ establishes that

an asylum applicant is not credible.”).            Here, the agency did

not err in denying relief, as there was substantial evidence

to support the agency’s adverse credibility finding.

       The   agency   reasonably    relied    in   part   on    Mushtaq’s

demeanor, finding that on numerous occasions Mushtaq paused

prior to responding to questions, conveying the impression

that his testimony had been scripted. See Majidi v. Gonzales,

430 F.3d 77, 81 n.1 (2d Cir. 2005). Mushtaq’s credibility was

also undermined by the fact that neither his original and

amended      asylum   application    nor     his   father’s     affidavit

mentioned     that    Pakistani    authorities     came   to    Mushtaq’s

family’s home on multiple occasions to search for him, as

Mushtaq later testified.          See Xiu Xia Lin, 534 F.3d at 166

n.3.     A reasonable fact finder would not be compelled to

credit Mushtaq’s explanation for this omission.                See Majidi,

430 F.3d at 80-81.




                                    3
    The     agency’s      adverse      credibility    determination             was

further supported by Mushtaq’s failure to provide detailed

testimony.        “Where        an     applicant     gives          very    spare

testimony . . . the IJ . . . may fairly wonder whether the

testimony is fabricated.”            Jin Shui Qiu v. Ashcroft, 329 F.3d
140, 152 (2d Cir. 2003), overruled in part on other grounds by

Shi Liang Lin v. U.S. Dep’t of Justice, 494 F.3d 296 (2d Cir.

2007)   (en    banc).      As    the    agency     found,      Mushtaq,         when

questioned,     was    unable    to    describe     the     content        of    his

political     speeches.      Although      “a    finding       of   testimonial

vagueness cannot, without more, support an adverse credibility

determination     unless    government      counsel       or    the    IJ   first

attempts to solicit more detail from the alien,” Shunfu Li v.

Mukasey, 529 F.3d 141, 147 (2d Cir. 2008), here, the IJ probed

Mushtaq for additional details and, as noted above, did not

rely solely on vagueness to support the adverse credibility

determination.

    Having already reasonably called Mushtaq’s credibility

into question, the agency permissibly relied on Mushtaq’s

failure to present evidence to corroborate the length of his

hospital stay, his marriage and application for asylum while

living in Argentina, and the publication of his two newspaper


                                       4
articles criticizing Pakistan’s military regime and advocating

for democratic reform.     See Biao Yang v. Gonzales, 496 F.3d
268, 273 (2d Cir. 2007) (holding that agency may rely on lack

of corroborative evidence where applicant’s testimony is not

otherwise credible).     Although the IJ erred in finding that

Mushtaq failed to testify that x-rays were taken of his right

shoulder during his alleged one-week hospital stay, remand

would be futile because there is little doubt that the agency

would still find Mushtaq not credible even absent this factual

error.    See Cao He Lin v. U.S. Dep’t of Justice, 428 F.3d 391,

401 (2d Cir. 2005).

    In sum, given the demeanor finding, the omissions, and

the lack of detail and corroboration, the agency’s adverse

credibility     determination   is   supported   by   substantial

evidence.     See Xiu Xia Lin, 534 F.3d at 165-66.    The adverse

credibility determination is dispositive of Mushtaq’s claims

for asylum, withholding of removal, and CAT relief, as those

claims were all based on the same factual predicate. See Paul

v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.     As we have completed our review, any stay of

removal that the Court previously granted in this petition


                                5
is VACATED, and any pending motion for a stay of removal in

this petition is DENIED as moot.



                  FOR THE COURT:
                  Catherine O’Hagan Wolfe, Clerk of Court




                             6